EXHIBIT 10.4 MALVERN FEDERAL SAVINGS BANK EMPLOYMENT AGREEMENT This EMPLOYMENT AGREEMENT (this “Agreement”) is made and entered into as of the 11th day of August 2008, by and between Malvern Federal Savings Bank(the “Bank”), a federally chartered savings bank which is a wholly owned subsidiary of Malvern Federal Bancorp, Inc. (the “Corporation”), and William E. Hughes, Jr. (the “Executive”).The Corporation is a majority-owned subsidiary of Malvern Federal Mutual Holding Company, a federally chartered mutual holding company (the “MHC”). WITNESSETH WHEREAS, the Executive is currently employed as the Senior Vice President and Chief Lending Officer of the Bank (the Bank is referred to herein as the “Employer”); WHEREAS, pursuant to a Plan of Reorganization from Mutual Savings Bank to Mutual Holding Company and a Plan of Stock Issuance, the Bank has reorganized into the mutual holding company structure, and the Bank is currently a wholly owned subsidiary of the Corporation (the “Reorganization”); WHEREAS, the Employer desires to assure itself of the continued availability of the Executive’s services as provided in this Agreement; and WHEREAS, the Executive is willing to serve the Employer on the terms and conditions hereinafter set forth; NOW THEREFORE, in consideration of the mutual agreements herein contained, and upon the other terms and conditions hereinafter provided, the Employer and the Executive hereby agree as follows: 1.
